Plaintiffs in error were informed against for armed robbery and the larceny of an automobile. When the cause came on for trial they waived a jury and were found guilty of unarmed robbery. A new trial was granted and on being tried by a jury, they were again found guilty of unarmed robbery and grand larceny, but the court set the verdict aside as to the latter. They were sentenced to serve ten years in the State penitentiary and seek relief from that judgment on appeal.
They contend that a complete alibi was proven and that the evidence is so indefinite and inconclusive that the judgment of conviction should be reversed. *Page 118 
The evidence has been examined and is found to be conflicting and somewhat at variance on some points but defendants were twice found guilty on it and we find no reason to reverse the judgment. There is ample credible evidence to sustain the conviction and the matter of resolving doubts and conflicts was one for the Jury.
Affirmed.
BROWN, C. J., CHAPMAN and THOMAS, J. J., concur.